Citation Nr: 1621038	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-22 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an increased rating for a low back disability, in excess of 
10 percent prior to July 11, 2012, and in excess of 20 percent as of July 11, 2012.

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy in excess of 10 percent. 

3.  Entitlement to a higher initial rating for left lower extremity radiculopathy in excess of 10 percent.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran initially filed a claim for an increased rating in excess of 10 percent for a low back disability.  An October 2014 rating decision increased the low back disability rating to 20 percent rating, effective July 11, 2012, and assigned separate 10 percent ratings for radiculopathy of each lower extremity related to the low back disability.  As the separate ratings for radiculopathy were assigned due to symptoms related to the Veteran's low back disability, the Board must consider the Veteran's radiculopathy disabilities when rating the claim for an increased rating for a low back disability.  Therefore, higher initial ratings for lower extremity disabilities have been added to the issues on appeal.  

A request for entitlement to TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim.  The Veteran has contended during the pendency of the appeal that he is unable to work due to the service-connected low back disability.  Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


REMAND

In an August 2013 statement, the Veteran indicated that he had received recent treatment for the low back disability from private examiners, specifically Dr. Frank Berdice, Ashley Black, and Ann Myers.  Although the Veteran included copies of receipts from those examiners, he did not include any treatment records.  At the March 2016 Travel Board hearing, the Veteran indicated that he underwent a June 2015 spinal fusion operation performed by a private doctor, Dr. Paul Slosar, at Seton Medical Center in Daly City, California.  Although the Veteran submitted a discharge summary from that hospital, the record contains no additional records from Dr. Slosar or the Seton Medical Center.  A remand is necessary to obtain those outstanding treatment records.  

As the record indicates that the Veteran has undergone a spinal fusion procedure since the most recent VA examination, a remand is necessary to schedule an additional VA examination to determine the current severity of the Veteran's low back and radiculopathy disabilities.  

The claim for entitlement to a TDIU is inextricably intertwined with the other issues.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's low back and radiculopathy disabilities, to potentially include Dr. Frank Berdice, Ashley Black, Ann Myers, and Dr. Paul Slosar, and the Seton Medical Center in Daly City, California.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.

2.  Schedule the Veteran for a VA examination to be performed by a medical doctor with the appropriate expertise to ascertain the severity of the low back and radiculopathy disabilities.  The examiner must review the record and should note that review in the report.  The examiner should specifically address the following:

(a)  Identify and describe in detail all symptoms attributable to the low back disability.  

(b)  Discuss the frequency of severity of any recurring attacks of intervertebral disc syndrome and whether there are incapacitating episodes, and the duration of any incapacitating episodes in a 12 month period.  Incapacitating episodes are periods of acute signs and symptoms of intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.

(c)  Report range of motion measurements for the lumbosacral spine.  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement of the lumbosacral spine.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbosacral spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Regarding bilateral radiculopathy, identify and describe in detail all current symptoms of the disability in each leg.  The specific nerve affected should be identified, and the degree of paralysis should be reported.  The examiner should specifically indicate whether there is complete or incomplete paralysis of the affected nerve and, if incomplete paralysis, whether the degree of paralysis is mild, moderate, moderately severe, or severe.  If severe incomplete paralysis is noted, the examiner should state whether there is marked muscle atrophy.

(e)  State what impact, if any, the Veteran's low back and radiculopathy disabilities have on the Veteran's occupational functioning and daily living.

(f)  Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities of depressive disorder, low back disability, and bilateral lower extremity radiculopathy.  If the Veteran is felt capable of employment despite the service-connected disabilities, the examiner should state what type of employment and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims.  Consider the possibility of a temporary total temporary total rating based on surgical treatment necessitating convalescence for the service-connected low back disability following a June 2015 spinal fusion procedure.  38 C.F.R. § 4.30 (2015).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

